DETAILED ACTION
Claims status
In response to the application filed on 03/17/2022, claims 1-16 and 29 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 21012/0163340 A1) in view of Jin et al. (US 2019/0149421 A1).
Regarding claim 1; Chin teaches a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a source cell, a handover command comprising an indication to perform a handover to a target cell (See Fig. 5: the UE to receive the handover procedure to connect with the Target Cell 530 over PDSCH and SCCH from the Source Cell 520; ¶. [0040]); 
identifying a physical uplink shared channel configuration for a handover completion message (See Fig. 5: initiating the baton handover procedure triggered by the source cell 520 and sending a reconfiguration message 602, i.e., the configuration message for the handover, indicating for the UE 510 to switch the UL channel (e.g., the PHYSICAL CHANNEL RECONFIGURATION message). ¶. [0041]), wherein the physical uplink shared channel configuration is based on the handover command of the target cell (See Fig. 5: the physical configuration message, i.e., PUSCH configuration message, is based on the handover procedure triggered by the source cell 520. ¶. [0041]), the physical uplink shared channel configuration comprising a modulation scheme configuration (See Fig. 3; physical channels including HS-PDSCH, HS-SCCH, and HS-SICH. HS-PDSCH is the High-Speed Physical Downlink Shared Channel, which carries information such as a user data burst. HS-SCCH is the High-Speed Shared Control Channel, which carries the information such as a modulation, coding scheme, and channelization code information for the data burst in HS-PDSCH ¶. [0030]); and 
transmitting, to the target cell, a message via the physical uplink shared channel having the identified configuration (See Fig. 5 and 6: the UE for utilizing the HS-SICH of the target cell 530 to report 610 ACK/NACK. Further, the UE 510 may continue to measure 606 the DL channel quality of the source cell, but utilize the HS-SICH of the target cell 530 to report 610 CQI. ¶. [0042] and ¶. [0044]), the message indicating a completion of the handover to the target cell (See Figs. 5 and 6: the UE to transmit to the target cell for completing acquiring the UL and other processing over the physical channel. ¶. [0044]).
[Office’s Note: Because of the alternative claim language such as “at least one of” and “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Chin teaches the method of identifying configuring message over the Physical Downlink Shared Channel for scheduling DCI information and receiving control signals (Chin: ¶. [0029]), Chin doesn’t explicitly describe using the term “downlink control information (DCI)”, identifying and transmitting over the “physical uplink shared channel (PUSCH)”, and transmitting the handover completion message via the PUSCH.
However, Jin further teaches the method of receiving “DCI” (Jin: See Fig. 6: the UE performs communication by using the DL and UL third BWPs (i.e., first active BWPs) configured by the base station. The UE receives a PDCCH indicating an activation of a specific BWP (DCI); ¶. [0171]), and identifying and transmitting over the “physical uplink shared channel (PUSCH)” (Jin: See Fig. 6: the UE continuously receives DL channel (e.g., PDCCH/PDSCH/PHICH) from and transmits UL channel data (e.g., PUSCH/PUCCH) to the cell. ¶. [0173]).
Jin further discloses the processing transmitting the handover completion message via the PUSCH (Jin: See Fig. 12, When the RAR message is received within the RAR window period, the UE transmits an RRC connection reconfiguration complete message including a handover complete message to the target cell (2 g-50). Thereafter, the UE continuously receives DL channel data (e.g., PDCCH/PDSCH/PHICH) from and transmits UL channel data (e.g., PUSCH/PUCCH) to the target cell. ¶. [0174]).
The rationale of combining the Chin and Jin is that Jin’s method of using DCI and PUSCH could be apparently implemented into Chin’s receiving information downlink information via DL channel and transmitting via physical uplink (UL) shared channel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of applying DCI and PUSCH as taught by Jin to have incorporated in the system of Chin, so that it would not only provide to compress more data to be transmitted and to improve the coverage area but also to reduce manufacturing costs of UEs and to save battery power of the UEs. Jin: ¶. [0161] and ¶. [0301].

Regarding claim 2; Chin in view of Jin discloses the method wherein identifying the physical uplink shared channel configuration comprises: 
receiving an uplink grant (Jin: ¶. [0226]) indicating resources for transmitting the handover completion message via the physical uplink shared channel, the uplink grant comprising an indication of the physical uplink shared channel configuration (Jin: UL HARQ ACK/NACK information in response to DL transmission may be transmitted through a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH). ¶. [0086]).

Regarding claim 3; Chin discloses the method further comprising: identifying, within the uplink grant, an indication of the waveform configuration; and selecting a waveform from a set of waveforms based at least in part on the indication of the waveform configuration (Chin: The physical uplink shared channel configuration information may also provide configuration information of a transmit waveform basically used for UL transmission. ¶. [0311]).

Regarding claim 4; Chin discloses the method further comprising: identifying, within the uplink grant, an indication of the numerology configuration; and selecting a numerology from a set of numerologies based at least in part on the indication of the numerology configuration (Chin: When the UE supports multiple numerologies and the base station desires to configure a BWP per numerology, the RRC message includes configuration information of a plurality of BWPs. ¶. [0181]).

Regarding claim 5; Chin discloses the method further comprising: identifying, within the uplink grant, an indication of the modulation scheme configuration; and selecting a modulation scheme from a set of modulation schemes based at least in part on the indication of the modulation scheme configuration (Chin: At the UE 350, a receiver 354 receives the downlink transmission through an antenna 352 and processes the transmission to recover the information modulated onto the carrier. ¶. [0028]).
Regarding claim 7; Chin in view of Jin discloses the method wherein receiving the uplink grant indicating the resources for transmitting the handover completion message via the physical uplink shared channel comprises: receiving, from the target cell, the downlink control information comprising the uplink grant (Jin: ¶. [0086] and 0174]).

Regarding claim 8; Chin in view of Jin discloses the method wherein identifying the physical uplink shared channel configuration comprises: receiving, from the target cell, system information comprising an indication of the waveform configuration; and selecting a waveform from a set of waveforms based at least in part on the indication of the waveform configuration (Chin: The physical uplink shared channel configuration information may also provide configuration information of a transmit waveform basically used for UL transmission. ¶. [0311]).

Regarding claim 9; Chin in view of Jin discloses the method wherein identifying the physical uplink shared channel configuration comprises: determining a waveform of an active bandwidth part of the source cell (Jin: the UE performs communication by using the DL and UL third BWPs (i.e., first active BWPs) configured by the base station. The UE receives a PDCCH indicating an activation of a specific BWP (DCI indicates index information of the BWP to be activated) in operation 2 f-35, and then starts the DL BWP timer valid in the corresponding cell (2 f-40) and switches to the configured BWP (2 f-45). ¶. [0171]); and selecting the waveform of the active bandwidth part for the physical uplink shared channel (Jin: the UE continuously receives DL channel (e.g., PDCCH/PDSCH/PHICH) from and transmits UL channel data (e.g., PUSCH/PUCCH) to the serving cell. ¶. [0173]).

Regarding claim 10; Chin in view of Jin teaches the method wherein identifying the physical uplink shared channel configuration comprises: determining a numerology of an initial uplink bandwidth part of the target cell; and selecting the numerology of the initial uplink bandwidth part for the physical uplink shared channel (Jin: ¶. [0165] and ¶. [0170]).

Regarding claim 11; Chin in view of Jin discloses the method wherein identifying the physical uplink shared channel configuration comprises: determining a numerology of an active uplink bandwidth part of the source cell; and selecting the numerology of the active uplink bandwidth part for the physical uplink shared channel (Jin: ¶. [0165] and ¶. [0170]).

Regarding claim 29; Chin discloses an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (See Fig. 3 and its components; ¶. [0031]) to cause the apparatus to: 
receive, from a source cell, a handover command comprising an indication to perform a handover to a target cell (See Fig. 5: the UE to receive the handover procedure to connect with the Target Cell 530 over PDSCH and SCCH from the Source Cell 520; ¶. [0040]); 
identify a physical uplink shared channel configuration for a handover completion message (See Fig. 5: initiating the baton handover procedure triggered by the source cell 520 and sending a reconfiguration message 602, i.e., the configuration message for the handover, indicating for the UE 510 to switch the UL channel (e.g., the PHYSICAL CHANNEL RECONFIGURATION message). ¶. [0041]), wherein the physical uplink shared channel configuration is based on the handover command of the target cell (See Fig. 5: the physical configuration message, i.e., PUSCH configuration message, is based on the handover procedure triggered by the source cell 520. ¶. [0041]), the physical uplink shared channel configuration comprising a modulation scheme configuration (See Fig. 3; physical channels including HS-PDSCH, HS-SCCH, and HS-SICH. HS-PDSCH is the High-Speed Physical Downlink Shared Channel, which carries information such as a user data burst. HS-SCCH is the High-Speed Shared Control Channel, which carries the information such as a modulation, coding scheme, and channelization code information for the data burst in HS-PDSCH ¶. [0030]); and 
transmitting, to the target cell, a message via the physical uplink shared channel having the identified configuration (See Fig. 5 and 6: the UE for utilizing the HS-SICH of the target cell 530 to report 610 ACK/NACK. Further, the UE 510 may continue to measure 606 the DL channel quality of the source cell, but utilize the HS-SICH of the target cell 530 to report 610 CQI. ¶. [0042] and ¶. [0044]), the message indicating a completion of the handover to the target cell (See Figs. 5 and 6: the UE to transmit to the target cell for completing acquiring the UL and other processing over the physical channel. ¶. [0044]).
Even though, Chin teaches the method of identifying configuring message over the Physical Downlink Shared Channel for scheduling DCI information and receiving control signals (Chin: ¶. [0029]), Chin doesn’t explicitly describe using the term “downlink control information (DCI)”, identifying and transmitting over the “physical uplink shared channel (PUSCH)”, and transmitting the handover completion message via the PUSCH.
However, Jin further teaches the method of receiving “DCI” (Jin: See Fig. 6: the UE performs communication by using the DL and UL third BWPs (i.e., first active BWPs) configured by the base station. The UE receives a PDCCH indicating an activation of a specific BWP (DCI); ¶. [0171]), and identifying and transmitting over the “physical uplink shared channel (PUSCH)” (Jin: See Fig. 6: the UE continuously receives DL channel (e.g., PDCCH/PDSCH/PHICH) from and transmits UL channel data (e.g., PUSCH/PUCCH) to the cell. ¶. [0173]).
Jin further discloses the processing transmitting the handover completion message via the PUSCH (Jin: See Fig. 12, When the RAR message is received within the RAR window period, the UE transmits an RRC connection reconfiguration complete message including a handover complete message to the target cell (2 g-50). Thereafter, the UE continuously receives DL channel data (e.g., PDCCH/PDSCH/PHICH) from and transmits UL channel data (e.g., PUSCH/PUCCH) to the target cell. ¶. [0174]).
[Office’s Note: Because of the alternative claim language such as “at least one of” and “or”, only one of the alternative limitations has been analyzed by the examiner].
The rationale of combining the Chin and Jin is that Jin’s method of using DCI and PUSCH could be apparently implemented into Chin’s receiving information downlink information via DL channel and transmitting via physical uplink (UL) shared channel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of applying DCI and PUSCH as taught by Jin to have incorporated in the system of Chin, so that it would not only provide to compress more data to be transmitted and to improve the coverage area but also to reduce manufacturing costs of UEs and to save battery power of the UEs. Jin: ¶. [0161] and ¶. [0301].

Allowable Subject Matter
Claims 6 and 12-16 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 03/17/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-16 and 29 have been considered but they are not persuasive.
Arguments:
Applicant argued that Chin fails to teach “identifying a physical uplink shared channel configuration for a handover completion message, wherein the physical uplink shared channel configuration is based on the handover command…”
Examiner’s responses:
Examiner further disagrees. Chin teaches the process of initiating the handover procedure triggered by the source cell by sending a reconfiguration message 602, i.e., a configuration message for UL channel, for the UE 510 to switch the UL channel. The physical reconfiguration message further includes HS-SICH as well as HS-PDSCH and HS-SCCH information for the UE 510 to be used in the target cell. The physical configuration message 602 is generated based on the handover procedure triggered by the source cell. See Chin: ¶. [0041]. The UE 510 may then switch 604 its UL, that is, it may utilize the HS-SICH of the target cell 530, while maintaining the DL with the source cell 520. At this time, the UE 510 may continue to decode 608 the high-speed DL data from the source cell 520, but may now utilize the HS-SICH of the target cell 530 to report 610 ACK/NACK. Further, the UE 510 may continue to measure 606 the DL channel quality of the source cell, but utilize the HS-SICH of the target cell 530 to report 610 CQI. The target cell 530 may forward 612 both the ACK/NACK and the CQI information received over the HS-SICH to the source cell 520, which may thereby schedule a new transmission based on CQI or retransmit the physical layer packet depending on the ACK/NACK, as shown in block 614. The type is ACK/NACK is an acknowledgement message for the handover procedure.
Another prior art, i.e., Jin et al., further teaches that before the handover command message is received, the UE continuously receives DL channel (e.g., PDCCH/PDSCH/PHICH) from and transmits UL channel data (e.g., PUSCH/PUCCH) to the serving cell. The handover command message is transmitted from the serving cell to the UE by using an RRC connection reconfiguration message (2 g-25). The handover command message may include first active UL/DL BWP configuration information (e.g., center frequency, frequency band, and time (subframe or slot) information) of the target cell and further includes a cell ID, a UE identity (e.g., a cell radio network temporary identifier (C-RNTI)) in the target cell, radio resource configuration information of the target cell, etc.
When the RAR message is received within the RAR window period, the UE transmits an RRC connection reconfiguration complete message including a handover complete message to the target cell (2 g-50). Thereafter, the UE continuously receives DL channel data (e.g., PDCCH/PDSCH/PHICH) from and transmits UL channel data (e.g., PUSCH/PUCCH) to the target cell. When the RAR message is successfully received from the target cell, the UE stops the timer for handover, and the target cell requests the serving cell to modify paths of bearers set to the serving cell and requests the serving cell to delete context of the UE. See Jin’s ¶. [0173] and ¶. [0174].
The rationale of combining the Chin and Jin is to compress more data to be transmitted and to improve the coverage area but also to reduce manufacturing costs of UEs and to save battery power of the UEs. Jin: ¶. [0161] and ¶. [0301].
In view of the above reasoning, the combined teaching of Chin and Jin successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416